DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 07/17/2019.  Claims 1-14 are currently pending and have been examined.
Claim Interpretation
Regarding claim 1, the limitation “an elastically deformable link” will be interpreted to be a link that is elastically deformable in shape per the Applicant’s disclosure in paragraphs [0049-0050] and as shown in figures 7-10.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving force transfer portion for converting and transferring a magnitude of a driving force of the drive motor” in claim 1. In the instant application the “driving force transfer portion” is interpreted per the Applicant’s disclosure in paragraphs [0035-0036] and figure 2, item 300 to be a gear train comprising a plurality of spur gears (310).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation “wherein the toggle link comprises: an elastic link having one side connected to the other side of the crank arm” (emphasis added) is indefinite because it is unclear if this is new element that is separate and distinct from “a link being elastically deformable in shape” of claim 1 or  if this is intended to be the same element. For purposes of examination the Office will interpret the limitation to read as “wherein the toggle link further comprises: [[an]] the elastic link having one side connected to the other side of the crank arm…”.
Claims 7-14 are rejected as being dependent on claim 6.
Regarding claim 8, the limitation “wherein the plurality of slits are formed not to overlap with each other at a predetermined interval in an imaginary straight line direction” 
Claims 9-10 and 13-14 are rejected as being dependent on claim 8.
Regarding claim 10, the limitation “a clamp body having one side connected to the rotation link and that fixes a position of a connection portion and that rotatably connects the connecting portion” (emphasis added) is indefinite because it is unclear if the clamp body is connected or if it’s referring to the rotation link. For purposes of examination the Office will interpret the limitation to read as “a clamp body having one side connected to the rotation link and the clamp body the clamp body 
Regarding claim 11, the limitation “wherein the elastic link has a shaped curvedly protruded in any one direction about an imaginary straight line connecting one side and the other side” (emphasis added) is indefinite because it is unclear what structure is actually being recited. Does the elastic link just have to have a curve in any direction? Are the sides being referred back to the elastic link or to the shape?
Regarding claim 14, the limitation “wherein the plurality of elastic links are overlapped with each other so that shapes thereof are not overlapped” (emphasis added) is indefinite because it appears that the plurality of links are to be overlapped, but then not overlapped and is generally confusing. Are the elastic links overlapping or aren’t they? For purposes of the wave shapes of each of the plurality of elastic links 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (U.S. Patent No. 6,869,068) in view of Migliori (U.S. Patent Application Publication No. 2006/0197270), hereinafter referred to as Zhao and Migliori, respectively.
	Regarding claim 1, Zhao discloses an electric clamping device (Zhao, figure 1, item 1), comprising: 
	a main body (Zhao, figure 1, item 2); 
	a drive motor for providing a driving force (Zhao, figure 1, item 6); 
	a driving force transfer portion for converting and transferring a magnitude of a driving force of the drive motor (Zhao, figure 7, and column 4, lines 5-26, a speed reducing mechanism item 10, since the recitation appears to be invoking 112f, the speed mechanism item 10 is considered to be functionally equivalent to the driving force transfer portion because it is recognized in the art as being substantially the same); 
	a sliding crank (Zhao, figure 7, item 31) having one side connected to the driving force transfer portion (Zhao, figure 7, item 31 is connected to item 10 at item 32) and for converting (Zhao, column 4, lines 65-67, item 31); 
	a toggle link (Zhao, column 5, lines 60-64) having one side connected to the other side of the sliding crank (Zhao, figure 4, item 31 is connected to item 33 at item 36) and comprising a link (Zhao, figure 4, item 33 is a link); and 
	a clamp (Zhao, figure 4, item 44) having one side connected to the toggle link (Zhao, figure 4, item 44 is connected to item 41 at item 40) and having the other side for clamping or unclamping an object (Zhao, figure 8, item 44 clamps item W).
	Zhao does not explicitly disclose an elastically deformable link.
	Migliori teaches an electric clamping device (Migliori, figure 1, item 10), comprising:
	a drive motor (Migliori, figure 1, item 16); 
	a gear train connected to the drive motor and to a crank shaft (Migliori, page 2, paragraph [0034], items 21 and 22 and connected to item 20); 
	a sliding crank (Migliori, figure 2, item 20);
	a toggle link (Migliori, page 2, paragraph [0036], item 23) having one side connected to the other side of the sliding crank (Migliori, figure 1, item 23 is connected to item 20) and comprising an elastically deformable link, being elastically deformable in shape (Migliori, page 2, paragraph [0036], item 24 which has controlled elastic yielding in an axial direction); and 
	a clamp (Migligori, figure 1, item 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao with the teachings of Migliori to incorporate a controlled elastic yielding link in an axial direction because each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The predictable result being that the link being controlled elastic yielding in an axial direction reduces cost of replacement parts due to reduced breaking of links due to overstress due to more yielding in the direction of force.
	Regarding claim 2, Zhao as modified further discloses the electric clamping device of claim 1, wherein the driving force transfer portion is formed with engagement of a plurality of gears (Zhao, figure 7, item 10 comprises a plurality of gears, items 11, 12, 13, 14 and 16), and an end gear connected to the sliding crank among the plurality of gears (Zhao, figure 7, item 16) has a speed slower than a rotational speed of the drive motor and a driving force larger than that of the drive motor (Zhao, column 4, line 6, and column 6, lines 4-41, teaching that item 10 reduces speed and increases torque).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (U.S. Patent No. 6,869,068) in view of Migliori (U.S. Patent Application Publication No. 2006/0197270) and in further view of Kim et al (U.S. Patent Application Publication No. 2018/0051725), hereinafter referred to as Zhao, Migliori, and Kim, respectively.
	Regarding claim 3, Zhao as modified discloses the electric clamping device of claim 2, wherein the sliding crank comprises: a crank arm having one side connected to the end gear of the driving force transfer portion (Zhao, figure 7, item 31 is connected to item 16 at item 32) and coupled apart in a radial direction from the rotation center of the end gear (Zhao, figure 7, showing item 31 is coupled apart in a radial direction from item 23, which is the rotational center of item 16) and having the other side coupled to the toggle link (Zhao, figure 4, item 31 is coupled to item 33).
	Zhao as modified does not explicitly disclose a crank slider formed between one side and the other side of the crank arm and spaced apart from an imaginary straight line connecting one side and the other side of the crank arm; and a guide groove formed in the main body and for providing a movement path of the crank slider.
	Kim teaches an electric clamping device (Kim, figure 4, item 10) comprising:
	a drive motor (Kim, figure 4, item 200); 
	a force transfer portion (Kim, figure 4, item 500 comprising a work gear, item 510, and rotational gear item 520); 
	a sliding crank (Kim, figure 3, item 610) comprising a crank slider (Kim, figure 3, item 620) formed between one side and the other side of the crank arm and spaced apart from an imaginary straight line connecting one side and the other side of the crank arm (Kim, figure 3, item 620 is spaced apart from the line that connects items 611 and connection of item 630 to item 720); and a guide groove formed in the main body (Kim, figure 3, item 640 is formed in the body item 100) and for providing a movement path of the crank slider (Kim, page 4, paragraph [0063], item 640);
	a toggle link (Kim, figure 3, item 700); and
	a clamp (Kim, figure 4, item 400).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhao with the teachings of Kim to incorporate the crank slider being away from the line between the connections from the rotating gear and the 
	Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhao with the teachings of Kim to incorporate the guide groove with the crank slider because this gives added support and guidance of the crank arm (Kim, page 1, paragraph [0014], summarized).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, Zhao as modified teaches a straight guide groove (Kim, figure 4, item 640 is shown being straight), such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the guide groove comprises a curve section formed adjacent to the end gear” together in combination with the rest of the limitations in the independent and intervening claims.
Claims 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Migliori (U.S. Patent Application Publication No. 2006/0208408) teaches a clamp having guide grooves in the linkage system, however it does not teach a curved guide groove being associated with the crank arm. Tunkers (U.S. Patent No. 6,845,975) teaches a clamp with a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ROBERT F NEIBAUR/Examiner, Art Unit 3723   

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723